1                                         UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                        ***
      MICHELE LEUTHAUSER,
4
                             Plaintiff,
5                                                             2:20-cv-00479-JCM-VCF
      vs.                                                     ORDER GRANTING IN PART
6     UNITED STATES OF AMERICA; AND                           DEFENDANTS’ EMERGENCY MOTION
      UNKNOWN TRANSPORTATION SECURITY                         TO EXTEND DISPOSITIVE MOTION
7
      ADMINISTRATION OFFICER,                                 DEADLINE No. 87
8                            Defendant.
9
             Defendants request that the dispositive motion deadline be continued to 30 days after defendant
10
     Serrano’s motion to dismiss (ECF No. 31) has been decided, or 30 days after an answer has been filed
11
     by defendant Serrano, if one is required.
12
             Plaintiff opposes this request and asks that the dispositive motion deadline be set for 7 days from
13

14
     the date this order is entered.

15           For the reasons stated below, dispositive motions, including any motion challenging the United

16   States Attorneys’ certificate filed in this case (ECF No. 86), must be filed on or before July 1, 2021. The

17   joint pretrial order will be due 30 days after Judge Mahan decides the now pending motion to dismiss

18   (ECF No.31) and any other motions filed before the July 1st deadline.
19
             Defendants’ Position
20
             In support of the delay requested, defendants argue that issues in defendant Serrano’s motion to
21
     dismiss may eliminate substantive areas for summary judgment. They also argue that the absence of an
22
     answer by defendant Serrano justifies the requested delay. Finally, defendants point out that some time
23
     will be required for them to obtain the discovery sought from plaintiff’s employers in accordance with
24
     this court’s May 11, 2021 Order on resolution of discovery disputes. (ECF No. 85).
25

                                                          1
             Plaintiff’s Position
1
             In response, plaintiff argues that no additional non-frivolous dispositive motions are available to
2

3    either party, and pending employment records discovery goes only to damages, not liability.

4            Analysis

5            Granting defendants request would cause unnecessary delay. Minimal extra effort will be

6    required to include in their summary judgment motion the issues raised in defendant Serrano’s pending
7    motions to dismiss, ECF No. 31. If Judge Mahan has not decided ECF No. 31 before the same issues
8
     are raised in the summary judgment context, he can resolve both motions in one order.
9
             Given the recent resolution of the last batch of pretrial disputes between the parties, 45 days is a
10
     reasonable period for the parties to draft their substantive motions.
11
             Accordingly,
12
             IT IS HEREBY ORDERED that Defendant’s Emergency Motion to Extend Dispositive Motion
13
     Deadline ECF No. 87 is GRANTED in PART.
14
             IT IS FURTHER ORDERED that dispositive motions, including any motion challenging the
15

16   United States Attorneys’ certificate filed in this case (ECF No. 86), must be filed on or before July 1,

17   2021.

18           IT IS FURTHER ORDERED that the joint pretrial order will be due 30 days after Judge Mahan

19   decides the pending motion to dismiss (ECF No.31) and any other motions filed before the July 1st
20
     deadline.
21
             DATED this 18th day of May, 2021.
22                                                                 _________________________
                                                                   CAM FERENBACH
23                                                                 UNITED STATES MAGISTRATE JUDGE

24

25

                                                           2
